Citation Nr: 0928034	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for conjunctivitis, 
to include whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT


1.	The Veteran's service-connected conjunctivitis was 
evaluated as 10 percent disabling for less than five years 
when the RO reduced the disability rating to 
noncompensable.

2.	The RO's January decision to reduce the evaluation for 
conjunctivitis from 10 percent to noncompensable was 
supported by all the evidence contained in the record at 
the time of the reduction and was made in compliance with 
applicable due process laws and regulations.

3.	The Veteran's service-connected conjunctivitis is not 
manifested by active symptoms or identifiable residuals. 


CONCLUSIONS OF LAW

1.	The RO satisfied the procedural requirements governing the 
reduction in ratings prior to effectuating its rating 
decision of January 2007 implementing the proposed 
reduction in the disability rating assigned for 
conjunctivitis from 10 percent disabling to 
noncompensable.  38 C.F.R. § 3.105(e) (2008).

2.	The reduction of the Veteran's disability evaluation for 
conjunctivitis from 10 percent to noncompensable was 
warranted, and the requirements for restoration have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.84a, Diagnostic Code 6018 (2008).

3.	The criteria for a compensable evaluation for 
conjunctivitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6018 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to whether the rating reduction was proper, the 
procedures applicable require the schedular reductions to be 
conducted in accordance with 38 C.F.R. § 3.105.  When these 
procedures are applicable, VA must comply with those 
provisions rather than the notice and duty provisions of 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence 
which may be used in such determinations); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)) (standards for review 
of evidence).  Therefore, no further discussion of VCAA as to 
the issue of the propriety of the reduction is required.

With respect to the increased evaluation claim, the Veteran 
received notification prior to the initial unfavorable agency 
decision in January 2007.  The RO's July 2006 notice letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the July 2006 letter 
included notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  A 
December 2008 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service treatment records and reports identified by 
the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision. 

Furthermore, a VA examination with respect to the issues on 
appeal was obtained in August 2006.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and the statements of the appellant, and 
provides a complete rationale for the findings reached.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The Veteran is currently assigned a noncompensable evaluation 
for conjunctivitis pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2008).  He has appealed both the reduction in his 
evaluation from 10 percent to noncompensable as well as the 
denial of a compensable evaluation.  As the rating criteria 
contained in Diagnostic Code 6018 are applicable to both 
issues on appeal, the Board will outline the rating criteria 
prior to analyzing the issues on appeal.

Under Diagnostic Code 6018, a noncompensable evaluation is 
assigned where conjunctivitis is healed with no residuals.  A 
maximum 10 percent evaluation is assigned where there is 
active conjunctivitis with objective symptoms.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.


I.	Propriety of Reduction

Law and Regulations

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2008).

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  The Court 
has consistently held that when an RO reduces a Veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

When a reduction is anticipated, the beneficiary must be 
notified of the proposed reduction, with notice of the 
reasons for the proposed reduction.  Further, the beneficiary 
must be allowed a period of at least 60 days to submit 
additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  The Board observes 
that the October 2006 rating decision proposing to reduce the 
Veteran's disability evaluation and the January 2007 decision 
effecting the reduction complied with the requirements of § 
3.105(e).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see 
also Brown, supra.  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Discussion

For the reasons discussed below, the Board concludes that the 
reduction in the assigned disability evaluation from 10 
percent to noncompensable for the Veteran's conjunctivitis 
was done in a procedurally correct manner, and that the 
evidence does not demonstrate that a continuation of the 10 
percent disability ratings is appropriate.

Initially, the Board observes the Veteran was awarded a 10 
percent disability evaluation for his conjunctivitis by a 
July 2005 rating decision, effective March 3, 2005.  The 
evidence at the time of this award included the report of a 
June 2005 VA examination which showed that the Veteran had 
several eye conditions including conjunctival fibrosis.  

When the Veteran's evaluation for the foregoing disability 
was reduced in January 2007, effective May 1, 2007, it had 
been in effect for less than five years.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and 
a single reexamination disclosing improvement in disabilities 
is sufficient warrant reduction in the ratings.  See 38 
C.F.R. § 3.344(c).

The Veteran's 10 percent disability evaluation for 
conjunctivitis was reduced to noncompensable based on an 
August 2006 VA eye examination.  According to the examination 
report, the Veteran exhibited no evidence of active 
conjunctivitis.  

The January 2007 rating decision appears to be congruent with 
the evidence then of record, namely private treatment records 
dated from November 2005 to July 2006 and the report of the 
August 2006 VA eye examination.  The private medical record 
show treatment for various eye conditions including bilateral 
age related macular degeneration (AMD) and bilateral 
cataracts.  A diagnosis of conjunctivitis is not record in 
these treatment records.  Similarly, the August 2006 VA 
examiner noted that the Veteran did not have any evidence of 
active conjunctivitis and his other eye disabilities (AMD, 
cataracts, pesudophakia, and epiphora secondary to ectropian) 
were not due to or exacerbated by his conjunctivitis.  

While the earlier eye examination in June 2005 indicates that 
the Veteran had conjunctival fibrosis, at the time of the 
reduction, there was no evidence to indicate the Veteran then 
suffered objective symptoms of active conjunctivitis nor 
residuals of healed conjunctivitis.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence).  

Absent such evidence of active conjunctivitis, a compensable 
evaluation cannot be assigned under Diagnostic Code 6018. 

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
August 2006 VA eye examination are congruent with a 
noncompensable evaluation for conjunctivitis, and that the 
reduction from the previously assigned 10 percent rating by 
the RO was warranted.  See Brown, supra; Kitchens, supra.

II.	Increased Evaluation

As the Board has determined that the reduction of the 
Veteran's disability evaluation was proper, it will now turn 
to whether an increased evaluation is warranted based on the 
Veteran's current symptomatology.  Initially, the Board 
observes that where, as in the present case, entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  
Further, the Board must evaluate the medical evidence of 
record since the filing of the claim for increased rating and 
consider the appropriateness of a "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's conjunctivitis does not meet the criteria for a 
compensable evaluation any time during the appeal period.  
The claims file is devoid of any objective evidence 
demonstrating that the Veteran currently has active 
conjunctivitis or residuals of conjunctivitis.  As discussed 
above, a VA eye examination was conducted in August 2006.  
The VA examination report specifically notes no evidence of 
active conjunctivitis.  Furthermore, the examiner, after 
examining the Veteran and reviewing his claims folder, opined 
that his other diagnosed eye disabilities were not 
etiologically related to conjunctivitis or exacerbated by 
conjunctivitis.  

The competent medical evidence also fails to relate any 
decreased vision to the service-connected conjunctivitis.  
Any coexisting eye impairment manifested by decreased vision 
due to nonservice-connected coexisting eye disabilities may 
not be considered in determining entitlement to an increased 
evaluation for service-connected conjunctivitis.  Thus, as 
there is no current active conjunctivitis or residuals of 
conjunctivitis, compensable is not warranted under 38 C.F.R. 
§ 4.84a Diagnostic Code 6018.  As there are no residuals, 
consideration under any analogous Diagnostic Code is 
unnecessary.

Overall, the Board concludes that the evidence discussed 
above, to include August 2006 VA eye examination report, does 
not support a compensable evaluation for conjunctivitis.  The 
Board has considered whether the record supports a staged 
rating in accordance with Hart, supra.  However, the 
Veteran's overall disability picture during the entire appeal 
period does not warrant a compensable evaluation.  In 
reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence 
is against a compensable evaluation, and therefore, this rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this conclusion, the Board has carefully 
considered lay evidence offered by the veteran, including his 
correspondence to VA.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, laypersons are not competent to opine 
as to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, competent and 
uncontroverted medical opinion of record shows that the 
veteran does not currently have conjunctivitis or any current 
residuals thereof.  The Board accordingly finds that the 
preponderance of the evidence is against this claim for a 
compensable evaluation for this disability. 


ORDER

The January 2007 reduction was proper; the appeal is denied.

A compensable evaluation for conjunctivitis is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


